Citation Nr: 1116622	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-16 779	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to March 2007.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the RO in Winston-Salem, North Carolina, that denied the Veteran's claim of service connection for a right knee disability.  Jurisdiction over the Veteran's claims file was transferred to the RO in Louisville, Kentucky, in May 2007.

The Board remanded the matter to the agency of original jurisdiction (AOJ) for further development and adjudication in December 2009.  The Board instructed the AOJ to obtain records of the Veteran's post-service treatment, provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ obtained the identified records and scheduled the Veteran for a VA examination, which was conducted in January 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in January 2011, in which the AOJ again denied the Veteran's service connection claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in December 2008.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDING OF FACT

Any right knee disability the Veteran has is not related to military service or an event of service origin.



CONCLUSION OF LAW

The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through a January 2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the January 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letter.  Notice regarding an award of an effective date or rating criteria was also provided in the January 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran underwent VA examination in January 2007 and in January 2010; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2010 VA examination obtained in this case is adequate as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and shows that the examiner conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's post-service VA medical treatment have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  The Veteran has also testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for a right knee disability.  He claims that he injured his right knee on multiple occasions while on active duty and has had problems with right knee pain since that time.  Thus, the Veteran contends that service connection for a right knee disability is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Relevant medical evidence of record consists of the Veteran's service treatment records and treatment records from VA treatment providers, as well as VA examinations conducted in January 2007 and January 2010.  Review of the Veteran's service treatment records reflects that he first injured his right knee in April 1991, at which time he was thought to have a ligament strain versus a meniscus problem.  In June 1996, the Veteran again injured his right knee and was diagnosed with right knee sprain, with a rule-out diagnosis of lateral meniscus tear; crutches and a brace were prescribed.  In October 1997, the Veteran sought treatment for his right knee, reporting that it was popping out of place while running.  He was prescribed physical therapy and was assigned a profile for an "unstable right knee."  Finally, in April 2005, the Veteran again injured his right knee and was diagnosed with "acute joint pain, localized in the knee," and was assigned restricted activities.  He further responded "Yes" when asked on a June 2006 post-deployment physical if he experienced joint pain, but no specific findings were noted at the time.  Since his separation from service in March 2007, the Veteran has made multiple complaints to his VA treatment providers of pain in his right knee.  He was seen in October 2008 for complaints of right knee pain; radiological examination at that time was noted to show mild degenerative changes.  He was diagnosed with knee pain and was sent for magnetic resonance imagery (MRI) study in November 2008, which revealed a normal knee except for a poorly visualized anterior cruciate ligament (ACL).  He was diagnosed with a "probable ACL tear" following the MRI study.    

The Veteran underwent VA examinations in January 2007 and January 2010.  Report of the January 2007 examination reflects that the VA examiner reviewed the Veteran's medical history as well as his complaints of having injured his right knee on multiple occasions in service and having experienced pain in the knee since the in-service injuries.  The examiner noted particularly the Veteran's complaints of pain, stiffness, and weakness in his knee but found that the right knee was normal radiologically.  Thus, no diagnosis was assigned because no pathology was found.  

The Veteran was again provided VA examination in January 2010.  At that time, he was again noted to complain of right knee pain that originated with multiple in-service injuries.  The examiner noted that the Veteran wore a brace when his knee pain flared up.  The Veteran further reported pain, stiffness, swelling, and lack of coordination since service, with flare-ups increasing his knee pain.  Physical examination revealed tenderness and guarding of movement as well as pain on motion of the right knee.  Radiological evaluation revealed tiny superior patellar spurs, which were identified as a "minor abnormality."  The examiner diagnosed the Veteran with right knee strain but opined that the current disability was not likely related to his time on active duty.  In so finding, the examiner acknowledged that the Veteran had been diagnosed with a "probable ACL tear" in November 2008 but noted that the diagnosis was made pursuant to MRI study in which the ACL was poorly visualized and that the Veteran did not display symptomatology consistent with a torn ACL.  The examiner further acknowledged the Veteran's multiple in-service right knee injuries but found that they were acute and transitory.  Based on the radiological and MRI findings, which showed a normal knee, the examiner opined that any current disability was not related to service.  

The Veteran has also submitted statements to VA in support of his service connection claim and has testified before the undersigned Veterans Law Judge.  To that end, the Veteran has stated on multiple occasions, including at his December 2008 hearing, that he fell or otherwise injured his right knee on multiple occasions while on active duty.  He has further contended that he has had problems with his right knee since service; records of his ongoing medical treatment document that he has made similar reports to multiple treatment providers.  

Upon review of the evidence of record, the Board finds that there is no evidence medically relating any current right knee disability to military service.  In so finding, the Board acknowledges that the Veteran was treated on multiple occasions for injuries to his right knee in service.  However, the Board concludes, as did the January 2010 VA examiner, that these injuries were acute and transitory and resolved in each instance without further residuals.  In that connection, the Board notes that, for each in-service injury, the Veteran's service treatment records document that he sought treatment and initial follow-up care for each complaint, but was not seen at any point for ongoing or chronic residuals of any in-service injury.  In addition, the Board looks to the statements by the VA examiner in January 2010, in which he specifically considered the Veteran's in-service treatment and yet concluded that the Veteran's current right knee disability was unrelated to any incident in service.  Additionally, no arthritis was shown within a year of the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

Absent a medical opinion relating the Veteran's current right knee disability to military service, his claim for service connection for a right knee disability must be denied.  As noted above, the Board acknowledges that the Veteran has reported that he repeatedly injured his right knee in service and first experienced symptoms of right knee pain during service, which symptoms have continued to the present.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.  Indeed, competent medical authority has specifically indicated that current diagnosis of right knee strain is not related to symptoms the Veteran had in service.  This medical opinion is uncontradicted in the record.

The Board concedes that the Veteran's current treatment records confirm a current right knee disability, but concludes that there is no competent medical evidence relating that disorder to service.  In that connection, the Board finds compelling the fact that none of the Veteran's multiple VA treatment providers or examiners has provided an opinion that any current diagnosis is related in any way to military service.  The January 2010 VA examiner specifically found that the Veteran's complaints of right knee pain were not due to any in-service event, including his multiple in-service right knee injuries and problems.  In so finding, the examiner clearly considered the Veteran's report of right knee injuries and pain that began in service and continued to the present; however, based on a full review of the medical evidence and physical examination, the examiner nevertheless concluded that the Veteran's current disability was not related to service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any medical evidence linking a current right knee disability to service or any event coincident therewith.  The Board is persuaded by the January 2010 VA examiner's opinion, which is not contradicted by any other competent medical evidence and reflects evaluation of the Veteran and the entire record.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter such as an etiological relationship between his current disability and military service or current disability and symptoms experienced since service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.


_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


